EXHIBIT 10.42



AMENDMENT NO. 2
TO
MANAGEMENT AGREEMENT
OF
DEBRA L. KACKLEY

                    THIS AMENDMENT NO. 2 is made this 21 day of September, 1999,
by and between SCOTT TECHNOLOGIES, INC., a Delaware corporation (hereinafter
referred to as the "Company") and Debra L. Kackley, an executive officer of the
Company (hereinafter referred to as the "Executive"):             W I T N E S S
E T H:                                 WHEREAS, on September 10, 1998 the
Company and the Executive entered into a Management Agreement (hereinafter
referred to as the "Agreement"); and                                 WHEREAS,
the Company and the Executive desire to make certain amendments to the
Agreement;            

                    NOW, THEREFORE, pursuant to Section 6.3 of the Agreement,
the Company and the Executive hereby amend the Agreement effective as of October
1, 1999, as follows:

                                (1)      Subsection d. of Section 4.7 of the
Agreement is hereby amended by the deletion of said Subsection and the
substitution in lieu thereof of a new Subsection d. to read as follows:        
                        "d. Cause all stock options granted to the Executive
pursuant to the Company's Key Employees' Stock Option Plan (the "Option Plan")
or the grant of any right under any future stock plan, to become immediately
exercisable in full and to remain fully exercisable until the earlier of the end
of the original term of the option without regard to any provision of

 



        the stock option providing for early termination of the option or one
(1) year after her date of termination of employment."            
                    (2)     Section 4.9 of the Agreement is hereby amended by
the deletion of said Section and the substitution in lieu thereof of a new
Section 4.9 to read as follows:                     "4.9    Vesting of Stock
Options. In the event of a Change in Control the Committee under the Option Plan
will cause certain of the stock options granted to the Executive pursuant to the
Option Plan to become immediately exercisable as follows:                 a.
Service Based Options. Options which would otherwise become exercisable solely
upon the passage of time regardless of the price of a Share of Common Stock of
the Company shall become exercisable in full upon the Change in Control.        
        b. Performance Based Options. Options which would otherwise become
exercisable upon the attainment of a specified price of a Share of Common Stock
of the Company shall become exercisable to the extent that the sales price in
the Change in Control transaction satisfies the price targets set forth in the
Option Agreement, without regard to the 20 consecutive day price maintenance
requirement of the Option Agreement.                                 In
addition, to the extent that the sales price in the Change in Control
transaction is above the Option Price per share of Common Stock of the Company,
is below the value per share at which all of the options would be exercisable
and is not equal to a value per share at which a specific part of the option
becomes exercisable (each such values are hereinafter referred to as 'price
targets'), a part of the option shall become



 

    exercisable equal to the number of additional Shares which would have become
exercisable had the sales price been at the next highest price target multiplied
by a fraction the numerator of which shall equal the amount by which the sales
price in the Change in Control transaction exceeds the next lower price target
and the denominator of which shall equal the amount by which the next highest
price target exceeds the next lower price target.                
               In addition to the above provisions with respect to the
exercisability of the stock option shares in the event of a Change in Control,
the Stock Option Committee may in its sole discretion, waive any or all
remaining higher stock option price targets and determine to make any or all of
such remaining shares exercisable.             Such stock options as become
exercisable in accordance with the preceding provisions shall remain so
exercisable until the end of the original term of the option without regard to
any provision of the stock option providing for early termination of the option.
The 'price targets' referred to in the preceding paragraph will be adjusted for
any stock split, stock dividend, combination or exchange of shares, exchange for
other securities, reclassification, reorganization, redesignation, merger,
consolidation, recapitalization, spin-off, split-off, split-up or other such
change in accordance with the provisions of Section 8 of the Stock Option
Agreement between the Executive and the Company.            
                    In the event the proceeds from a sale or disposition of any
of the Affiliates which the Company owns on the date of this Agreement are used
to provide a dividend to the stockholders of the Company, then immediately upon
the effective date of such sale or disposition the Company will cause the stock
options granted to the Executive pursuant



    to the Option Plan to become immediately exercisable in the amounts
described above and to remain exercisable in such amounts so that the Executive
shall be entitled to become a stockholder of record such that the Executive
shall be entitled to receive the benefits of the dividend."            
                                                   IN WITNESS WHEREOF, the
Company, by its duly authorized officers, and the Executive have executed this
Amendment No. 2 as of the day and year first above written.                    
          SCOTT TECHNOLOGIES, INC.                     ("Company")              
      By_________________________                              
___________________________       Debra L. Kackley ("Executive")

 